Case 2:20-cv-06196-CCC-ESK Document 6 Filed 10/26/20 Page 1 of 4 PageID: 29




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY



 MARIAN MICHALS, et al.,
                                                 Case No. 20–cv–06196–CCC–ESK
              Plaintiffs,

       v.
                                                      OPINION AND ORDER
 CECILIA A. MEDINA LOPEZ,

              Defendant.


KIEL, U.S.M.J.

      THIS MATTER comes before the Court on plaintiffs’ motion for an order
allowing substituted service upon defendant’s insurance carrier (Motion).       (ECF No.
5.) The Motion is GRANTED for the following reasons.

                                   BACKGROUND

      The complaint was filed on May 21, 2020. (ECF No. 1.)            Plaintiffs, who are
New Jersey residents, were involved in an automobile accident with defendant, who
is a Pennsylvania resident.   (Id. at 2.)   Plaintiffs have tried to serve defendant with
the summons and complaint at 603 Rockbridge Road, Nazareth, Pennsylvania 18064
(Address), which, according to the police report, is defendant’s address.    (ECF No. 5–
2 p. 1; ECF No. 5–4 p. 2.) Plaintiffs’ efforts have not been successful.            When
plaintiffs’ process server attempted service at the Address on May 30, 2020, the server
was told there were “new homeowners at the address.”              (ECF No. 5–4 p. 7.)
Thereafter, plaintiff received a response from the United States Postal Service
(USPS) to their “request for change of address or boxholder”, which indicated that
defendant is “not known at given address.”      (ECF No. 5–4 p. 10.)
      Geico Insurance (Geico) is defendant’s auto-insurance carrier.          (Id. at 11.)
Geico has engaged in communications on defendant’s behalf with plaintiffs’ counsel,
including settlement discussions, in an attempt to resolve plaintiffs’ claims in this
Case 2:20-cv-06196-CCC-ESK Document 6 Filed 10/26/20 Page 2 of 4 PageID: 30




matter.   (ECF No. 5-4 p. 11.) Plaintiffs’ Motion requests leave to serve defendant
through Geico, under N.J. Ct. R. 4:4–4(b)(3).
                                       ANALYSIS
       Personal service of a summons and complaint is “[t]he primary method of
obtaining in personam jurisdiction over a defendant.”      N.J. Ct. R. 4:4–4(a).   When
personal service is impracticable, the plaintiff must demonstrate diligent inquiry in
his “effort made to ascertain the defendant’s whereabouts” in order to effectuate
substituted or constructive service.     Modan v. Modan, 327 N.J. Super. 44, 47 (App.
Div. 2000); N.J. Ct. R. 4:4–4(b)(3).     “There is no objective formulaic standard for
determining what is, or is not, due diligence.       Instead … [it] is measured by the
qualitative efforts of a specific plaintiff seeking to locate and serve a specific
defendant.”      Modan, 327 N.J. Super. at 48.    “Plaintiff must generally demonstrate
a good faith, energetic effort to search and find a defendant whose address is
unknown, or who is allegedly evading service, before resorting to alternate means of
substitute service.”    J.C. v. M.C., 438 N.J. Super. 325, 331 (Ch. Div. 2013).    Only
then may the Court permit substituted service that is “consistent with due process
of law.” Nabi v. Childs, No. 19–12872, 2019 WL 5800254, at *2 (D.N.J. Nov. 7,
2019) (citing NJ. Ct. R. 4:4–4(b)(3)).
       In order to be consistent with due process of law, the proposed substituted
mode of service must give reasonable notice to all interested parties.     Marlabs Inc.
v. Jakher, No. 07–04074, 2010 WL 1644041, at *2 (D.N.J. Apr. 22, 2010).      Substitute
service must provide “notice reasonably calculated, under all the circumstances, to
apprise interested parties of the pendency of the action and afford them an
opportunity to present their objections.”       Mullane v. Cent. Hanover Bank & Trust
Co., 339 U.S. 306, 314 (1950).      The determination of reasonable notice “depends on
each case’s particular facts and circumstances.”      Nabi, 2019 WL 5800254, at *3.
       Here, plaintiffs have demonstrated reasonable diligence in their efforts to
locate and serve defendant.     Plaintiffs tried to serve defendant at the Address in the
police report.    (ECF Nos. 5–4).    See Nabi, 2019 WL 5800254, at *2 (acknowledging
that attempted service at an address referenced in a police report is evidence of a

                                            2
Case 2:20-cv-06196-CCC-ESK Document 6 Filed 10/26/20 Page 3 of 4 PageID: 31




diligent effort at service).   When plaintiffs were told that “new homeowners [were
at the] address,” they retained Spartan Detective Agency to conduct a “skip search.”
(ECF No. 5–4 p. 9)     Plaintiffs also tried to obtain defendant’s forwarding address
through a request to the USPS.      (Id. p. 10.) Courts in this District have concluded
that the combination of employing a process server and searching for a defendant’s
address through Internet searches and postal service requests is diligent inquiry.
See id. at *2–3; see also Gov’t Emps. Ins. Co. v. Greenberg, No. 14–02904, 2015 U.S.
Dist. LEXIS 48573, at *9 (D.N.J. Sept. 16, 2020); Dattalo v. Hampton, No. 14–00290,
2015 U.S. Dist. LEXIS 21586, at *3–4 (D.N.J. Feb. 24, 2015).
       Plaintiffs also provided notice to defendant’s auto insurer, Geico. Because an
insurance carrier is required to defend a “cause of action which may potentially come
within the coverage of [a defendant’s] policy,” an insurance carrier would need to
notify a policyholder of a complaint.      Nabi, 2019 WL 5800254, at *3 (quoting
Hartford Ins. Grp. v. Marson Constr. Corp., 186 N.J. Super. 253, 257 (App. Div.
1982)).    Courts have found substituted service to insurance carriers to be
constitutionally sufficient.   See, e.g., Mullane, 339 U.S. at 314; Dattalo, 2015 U.S.
Dist. LEXIS 21586, at *2; Musulin v. Gardner Fox Assocs., No. 11–00770, 2011 U.S.
Dist. LEXIS 160874, at *9 (D.N.J Oct. 21, 2020).
       Here, plaintiffs’ counsel has communicated with Geico, and Geico has
responded on defendant’s behalf in an attempt to resolve the claims in this matter.
(ECF No. 5–4 p. 11.)


       Accordingly,

       IT IS on this 26th day of October 2020 ORDERED that:

      1.     The Motion (ECF No. 5) is GRANTED.         Plaintiffs are granted leave to
serve defendant by substituted service on Geico.      Service shall be effectuated by




                                           3
Case 2:20-cv-06196-CCC-ESK Document 6 Filed 10/26/20 Page 4 of 4 PageID: 32




personal service and certified mail, return receipt requested, within 20 days of this
Order.
      2.     The Clerk of the Court is directed to terminate the Motion at ECF No.
5.



                                              /s/ Edward S. Kiel
                                             EDWARD S. KIEL
                                             UNITED STATES MAGISTRATE JUDGE




                                         4
